DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
                                              Response to Amendment
Amendment received on 1/18/2022 is acknowledged and entered. Claims 7, 12, and 13 have been amended. New claim 20 has been added. Claims 7-13 and 16-20 are currently pending in the application. 
                                        Claim Objections 
	The following claims are objected to because of the following:
	Claim 8 recites: “electronically providing the item data to the first mobile device, electronically providing the item data to the first mobile device”, which appears to be a clerical error.
	Claim 16 recites: “…the delivery confirmation device.” There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 recites: “…the at least one biometric component”. There is insufficient antecedent basis for this limitation in the claim. Further, it appears that claim 17 describes structural element while being directed to a method.
	Claim 20 is objected to because it’s identical (depends on claim 8) to claim 12. For the examination purposes the Examiner considers this as a clerical error, and understands that claim 20 depends on claim 13. Further, claim 20 recites: “the first mobile device”. There is insufficient antecedent basis for this limitation in the claim.

                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
                                    Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

             Claims 7-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). ). Claim 13 is directed to a statutory category, because a series of steps for verifying delivery of an item satisfies the requirements of a process (a series of acts). (Step 1: Yes).
 Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of verifying delivery of an item. The claim recites: 

	Claim 13. A method for electronically receiving and recording a verified delivery of an item in a database of a delivery system, comprising:
	electronically registering a recipient including reducing at least one biometric data of the recipient to a different electronic state and electronically recoding the different electronic state of the at least one biometric data of the recipient on a database of a smart phone;
	electronically scanning an identifier of the item using an electronic scanner of a delivery confirmation device communicating with the delivery system forming identifying data;
	electronically recording the identified data in the database of the delivery system;
	electronically communicating an impending delivery of the item to the recipient by providing the identifying data from the delivery system to the smart phone;
	electronically transmitting delivery instructions from the smart phone regarding delivery of the item;
	electronically communicating authenticated computerized data and delivery instructions from the smart phone to the delivery system; 
	delivering the item via the delivery instructions, and 
	electronically recording the delivery in the database of the delivery system.
The limitations of electronically registering; scanning; recording; communicating; transmitting; communicating; delivering, and recording, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components. (Note: Examiner’s language (e.g. “electronically registering”; “scanning”, etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “registering” in the context of this claim encompasses an administrator takes notes about a new user identity. Similarly, “authenticating” represent pure mental activity, such an administrator make a decision that two types of information correspond to each other.  Thus, aside from the general technological environment (addressed below), it covers purely mental and/or certain methods of organizing human activity processes the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
	Specifically, regarding electronically registering, scanning, and authenticating steps, the utilizing mathematical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
	As per recording, communicating and transmitting limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	It is similar to other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring commerce-related information presented to a user based on, e.g., user data or user performance data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing user-related information, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction).  These cases all also describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the additional elements – using a processor for recording user data, communicating data, and using a processor to compare the received and stored data are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. And the processor in each function is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing, transmitting and comparing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Although the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, storing, comparing and outputting data. As per recording, communicating, delivering and transmitting data limitation, this recitation is insignificant post-solution component and represents nominal recitation of technology. Insignificant "extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited functions amounts to no more than mere instructions to apply the exception using a generic computer component. The recording, communicating, delivering and transmitting steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the invention does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the recited functions do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 13 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the steps of identifying do not improve the functioning computers itself, including of the processor(s) or the network elements; there are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. As such, the current application’ solution to the problem of verified delivery of an item is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 13 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of registering; scanning; recording; communicating; transmitting; communicating; delivering, and recording merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said functions is nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “A method for electronically receiving and recording a verified delivery of an item in a database of a delivery system,” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Accordingly, claim 13 is not directed to significantly more than the exception itself, and are not eligible subject matter under § 101. Dependent claims 16 and 17 each merely add further details of the abstract steps recited in claim 13 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 14-17 are also directed to non-statutory subject matter. 
Because Applicant’s method claims 7-12 and 18-19 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2001/0032096 A1) in view of Gabbai (US 2017/0011340 A1).
	Claim 7. Uchida teaches: 
	electronically registering a recipient prior to delivering an item, including reducing at least one biometric data of the recipient to a different electronic state and electronically registering different electronic state of the at least one biometric data of the recipient forming recipient data; (Note: The Specification does not provide a definition of the limitation: “reducing at least one biometric data of the recipient to a different electronic state”. Therefore, in view of the Specification the Examiner understands said limitation as obtaining and/or storing biometric data) [0041]; [0053]
	providing delivery authorization including at least one biometric data; [0053] - [0056]; [0087] - [0090], and
	delivering the item via the provided delivery instructions. [0056]; [0090]
	Uchida does not specifically teach, but is disclosed in Gabbai:
	electronically scanning an identifier of the item, transforming the identifier into 
item data; [0076]; [0077]
	electronically notifying the recipient of impending delivery of the item electronically providing item data; [0125]
	electronically transmitting delivery instructions regarding the item; [0126].
	Gabbai further teaches:
	providing delivery authorization including at least one biometric data; [0127]; [0125], and
	delivering the item via the provided delivery instructions. [0125] – [0127]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida to include that said device is a separate common smart phone equipped with said biometric unlocking functions, as disclosed in Gabbai and Applicant’s admission, for the benefit of providing convenience to the user, and making the doorstep delivery less costly, as specifically stated in Gabbai [0002]; [0019]-[0022].

	Claim 8. The method of claim 7 further comprising electronically registering the recipient on a first mobile device, electronically providing the item data to the first mobile device, electronically providing the item data to the first mobile device, and electronically notifying the recipient using the first mobile device and electronically transmitting delivery instructions using the first mobile device. Uchida; [0114]; Gabbai; [0125] – [0127]. Same rationale to combine as in claim 7.

	Claim 9. The method of claim 8 wherein the first mobile device is adapted to
communicate wirelessly with the delivery system. Uchida; [0114]; Gabbai; [0125] – [0127]. Same rationale to combine as in claim 7.

	Claim 10. The method of claim 7 wherein the first mobile device comprises a smart phone. Gabbai; [0035]; [0110]; [0125] – [0127]. Same rationale to combine as in claim 7.

	Claim 11. The method of claim 7 wherein the at least one biometric data
comprises at least one fingerprint recognition component, palm recognition component,
voice recognition component, retina scan component, face scan component, input
recognition pattern component, body temperature recognition component, or location
positioning component. Uchida; [0041]; [0138]; Gabbai; [0127]

	Claim 12. The method of claim 8 wherein the first mobile device enables the recipient to reduce the biometric data of the recipient to a different electronic state and
input, authenticate, and store their biometric data. Uchida; [0087] - [0090] 

	Claim 13.  Uchida teaches:
	electronically registering a recipient including reducing at least one biometric data of the recipient to a different electronic state and electronically recoding the different electronic state of the at least one biometric data of the recipient on a database; [0041]; [0053]
	electronically recording the identified data in the database of the delivery system; [0060]; [0061]; [0073]; [0080]
	electronically transmitting delivery instructions (a requested location) from the recipient terminal regarding delivery of the item; [0061]
	delivering the item via delivery instructions (to the requested location), [0090]; [0092]; [0093], and 
	electronically recording the delivery in the database of the delivery system. [0090]; [0092]; [0093]
	Uchida does not specifically teach, but is disclosed in Gabbai:
	reducing at least one biometric data of the recipient to a different electronic state and electronically recoding the different electronic state of the at least one biometric data of the recipient on a database of a smart phone; [0035]; [0110]; [0125] – [0127]
	electronically scanning an identifier of the item, using an electronic scanner of a delivery confirmation device communicating with the delivery system forming identifying data; [0076]; [0077]
	electronically communicating an impending delivery of the item to the recipient by providing the identifying data from the delivery system to the smart phone; [0125]
	electronically transmitting delivery instructions from the smart phone regarding delivery of the item; [0125]; [0126]
	electronically communicating authenticated computerized data and delivery instructions from the smart phone to the delivery system; [0127]; [0125]; [0110]
	Gabbai further teaches:
	delivering the item via the delivery instructions, [0125] – [0127], and 
	electronically recording the delivery in the database of the delivery system. [0125] – [0127]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida to include that said device is a separate common smart phone equipped with said biometric unlocking functions, as disclosed in Gabbai and Applicant’s admission, for the benefit of providing convenience to the user, and making the doorstep delivery less costly, as specifically stated in Gabbai [0002]; [0019]-[0022].

	Claim 16. The method of claim 13 wherein receiving the delivery instructions further comprises the delivery system communicating the delivery instruction to the delivery confirmation device. Gabbai; [0125] – [0127]. Same rationale to combine as in claim 13.

	Claim 17. The method of claim 13 wherein the at least one biometric component
comprises at least one fingerprint recognition component, palm recognition component,
voice recognition component, retina scan component, face scan component, input
recognition pattern component, body temperature recognition component, or location
positioning component. Uchida; [0041]; [0138]; Gabbai; [0127]

	Claim 20. The method of claim 13 wherein the first mobile device enables the recipient to reduce the biometric data of the recipient to a different electronic state and
input, authenticate, and store their biometric data. Uchida; [0053] - [0056]; [0087] - [0090]; Gabbai; [0127]

	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Gabbai and further in view of Wiechers (US 2017/0024693 A1).
	Claim 18. While Uchida discloses a second mobile device – a portable terminal carried by a delivery person [0060], and while Gabbai discloses scanning an identifier of an item [0076]; [0077], the combination does not specifically teach scanning the identifier using a second mobile device, which is disclosed in Wiechers; Fig. 3; [0103]; [0118]; [0121]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida to include the recited limitations, as disclosed in Wiechers, for the benefit of direct communication between a delivery mobile device/scanner and a recipient smartphone without disclosing recipient’s phone number to the delivery person, as specifically stated in Wiechers. [0124]
	Claim 19.  The method of claim 18 wherein the first mobile device and the second mobile device electronically communicate with the delivery system. Uchida; [0060]; [0061]; Gabbai; [0125] – [0127]; Wiechers; [0147] Same motivation to combine as in claim 18.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 13, does not recite an abstract idea, because, as currently amended, the claim includes the limitations of “electronically registering a recipient including reducing at least one biometric data of the recipient to a different electronic state and electronically recoding the different electronic state of the at least one biometric data of the recipient on a database of a smartphone”, and “electronically scanning an identifier of the item, using an electronic scanner of a delivery confirmation device communicating with the delivery system forming identifying data” among other features.
	 
	The Examiner respectfully disagrees and maintains, that the recited limitations represent a process that, aside from the general technological environment, covers performance of the limitation in the mind and/or certain methods of organizing human activity, and the mere nominal recitation of a generic network appliance (e.g. generic processors, interfaces for inputting or outputting data, generic network-based storage devices and displays, including conventional scanners and smartphones) does not take the claim limitation out of the mental processes and/or certain methods of organizing human activity grouping. “Analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). As per recording, communicating and transmitting limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
The Examiner further notes, that the recited functions do not improve the functioning computers itself, including of the processor(s), the network elements, scanners or smartphones; there are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
The Examiner respectfully maintains, that considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers." 
Applicant’s arguments regarding Petition decision was considered. The claim rejections under 35 USC 102 has been withdrawn, and new grounds of rejections have been introduced.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/08/2022